359 S.W.3d 537 (2012)
STATE of Missouri, Respondent,
v.
Anthony CLAY, Appellant.
No. ED 95950.
Missouri Court of Appeals, Eastern District, Division One.
February 21, 2012.
Deborah B. Wafer, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Evan J. Buchheim, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Anthony Clay (Defendant) appeals from the judgment of the trial court entered after a jury convicted him of three counts of first-degree statutory rape, three counts of first-degree statutory sodomy, two *538 counts of first-degree child molestation, one count of second-degree statutory sodomy, and one count of incest.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).